DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 3, 6, 8 and 18 have been cancelled.  Nonelected Claims 15-20 have been withdrawn from consideration and should be cancelled.  Claims 1, 4, 5, 7, 9-14 and 21-25 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, 9-14 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somaiya et al. (WO 2010/103530 – see the IDS filed 01 July 2020) in view of Albers et al. (Biotechnology for Biofuels 2011, 4:59 – see the IDS filed 01 July 2020), Ge et al. (Journal of Microbiology and Biotechnology, 25(1): 81-88, 2015 – see the IDS filed 01 July 2020) and Carlson (US Publication No. 2013/0065289).
Somaiya et al. describe using a Saccharomyces cerevisiae strain to ferment a C-5 carbon source under favorable pH and temperature and fermentation conditions to obtain ethanol (abstract).  C-6 sugars may also be included in the fermentation medium (page 4, last paragraph), and the sugars may be in the form of lignocellulose which is digested to mono- and/or oligosaccharides by the action of cellulases (page 10, last paragraph to page 11, second paragraph).  Multiple stages (e.g., two or three stages) of lignocellulose hydrolysis/fermentation may be used (page 9, lines 15-19).  Treatment of the lignocellulose is typically at a pH of 5-6.5 for 20 hours and can be under aerobic conditions (page 13, last paragraph to page 14, first paragraph).
Although Somaiya et al. describe the treatment of lignocellulose under aerobic conditions, that reference does not describe adjusting the oxygen content so as to inhibit lactic acid production by Lactobacillus bacteria within the aqueous slurry or treatment of a lignocellulose slurry at a temperature of 45-65oC.
Albers et al. is related to the suppression of bacterial contaminants by process conditions during lignocellulose based yeast fermentations (abstract).  Albers et al. recognize that the production of lactic acid by Lactobacilli during yeast fermentations is a huge problem with serious economic consequences (page 1, left column).
Ge et al. describe the regulation of metabolic flux in Lactobacillus casei for lactic acid production (abstract).  Figure 5 shows that the production of lactic acid by L. casei can be reduced to zero by increasing the supply level of oxygen in the fermentation medium.
Carlson describes the fermentation of biomass to produce ethanol (abstract).  A lignocellulosic biomass can be converted to ethanol by the action of yeast (paragraphs [0031]-[0033], [0050]).  A C6-containing stream of the lignocellulosic biomass can be subjected to enzymatic hydrolysis to produce sugars (paragraph [0046]).  Enzymatic hydrolysis of the C6-containing stream of lignocellulose can be performed at a pH of 4-6 at 30-60oC for 1 to 30 hours (paragraphs [0051]-[0056]).
It would have been obvious to one of ordinary skill in the art to have adjusted the level of oxygen during the aerobic conditions of Somaiya et al. to a concentration such that the production of lactic acid by Lactobacillus bacteria is inhibited because Albers recognize that the production of lactic acid by Lactobacilli during yeast fermentations is a huge problem with serious economic consequences and Ge et al. recognize that the production of lactic acid by Lactobacilli can be reduced to zero by increasing the supply level of oxygen in the fermentation medium.  The particular concentration of oxygen in the fermentation (e.g., at least 11 milligrams of dissolved oxygen per liter of slurry) would be the subject of optimization by routine experimentation since Ge et al. recognize that the ability of oxygen to inhibit lactic acid production is related to the concentration of oxygen in the fermentation medium.  It would have been further obvious to one of ordinary skill in the art to have modified the method of Somaiya/Albers/Ge by using any yeast in the process at conditions of a pH of 4-6 at 30-60oC for lignocellulose hydrolysis because Carson teaches that such conditions can be advantageously used in a saccharification/fermentation process for conversion of lignocellulose to ethanol by yeast.  The time range for hydrolysis such as 48-120 hours (part b of Claim 9) would be the subject of optimization by routine experimentation since Somaiya et al. and Carson both teach that the time of hydrolysis can be adjusted to maximize sugar production from lignocellulose.
Response to Arguments
On page 10 of the response, Applicant has argued that the 103 rejection is inappropriate because “the Somaiya et al. reference reports that fermentation is performed at a temperature from about 24°C to about 30°C (see claim 21; see, also, the bottom of page 13). As can be seen, even if the Somaiya et al. reference reports that hydrolysis can be performed at the same time as aerobic fermentation, the Somaiya et al. reference does not report hydrolysis and fermentation can be performed at a temperature from 45°C to 60°C, as featured in claim 1. And even if hydrolysis was performed prior to fermentation according to the Somaiya et al. reference, the Somaiya et al. reference does not indicate a reason or benefit for introducing oxygen during enzymatic hydrolysis such that dissolved oxygen is present ‘in an amount that inhibits the production of lactic acid by Lactobacillus bacteria within the aqueous slurry,’ as recited in claim 1.”  The argument is not convincing because: (1) Carson teaches the benefits of a saccharification/fermentation process for conversion of lignocellulose to ethanol by using any yeast in the process at conditions of a pH of 4-6 at 30-60oC; and (2) Albers recognize that the production of lactic acid by Lactobacilli during yeast fermentations is a huge problem with serious economic consequences and Ge et al. recognize that the production of lactic acid by Lactobacilli can be reduced to zero by increasing the supply level of oxygen in the fermentation medium; consequently, it would have been obvious to one of ordinary skill in the art to have adjusted the level of oxygen during the aerobic conditions of Somaiya et al. to a concentration such that the production of lactic acid by Lactobacillus bacteria would be inhibited.
On page 11 of the response, Applicant argues that the 103 rejection is inappropriate because “The Office Action does not show an apparent reason or benefit based on the Carlson reference why one of skill in the art would have modified the primary reference, Somaiya et al., to add oxygen during enzymatic hydrolysis, which involves exposing the aqueous slurry to a temperature from 45°C to 60°C. Indeed, the Office Action relies on the Carlson reference for the enzymatic hydrolysis temperature range featured in claim 9.”  The argument is not convincing because, as discussed above, Albers recognize that the production of lactic acid by Lactobacilli during yeast fermentations is a huge problem with serious economic consequences and Ge et al. recognize that the production of lactic acid by Lactobacilli can be reduced to zero by increasing the supply level of oxygen in the fermentation medium; consequently, it would have been obvious to one of ordinary skill in the art to have adjusted the level of oxygen during the aerobic conditions of Somaiya et al. to a concentration such that the production of lactic acid by Lactobacillus bacteria would be inhibited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652